 Case 18-10739       Doc 41    Filed 10/05/18     Entered 10/05/18 10:30:02        Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT

                           MIDDLE DISTRICT OF LOUISIANA

IN RE: CHRIS CARL BUCHHOLTZ                                CASE NO.: 18-10739


        DEBTOR                                             CHAPTER 13

                               CERTIFICATE OF SERVICE


       I hereby certify that a copy of the previously filed Ex Parte Motion to Continue Hearing

on Plan Confirmation has been served upon the parties entitled to notice by email or ECF system

as follows:

Annette C. Crawford, Chapter 13 Trustee
crawfordtrustee@annettecrawford.com


U.S. Trustee
ustp.region05@usdoj.gov


Baton Rouge, Louisiana, this October 5, 2018.
                                                                                   /s/Steve Peters
                                                                    Steve Peters, Legal Assistant
